Citation Nr: 1401817	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-40 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Virtual VA claims file has been reviewed.  

The Board notes that, pursuant to his request in the September 2010 substantive appeal, the Veteran requested a hearing before the Board; however, in April 2012, the Veteran withdrew the Board hearing request.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2013). 


FINDING OF FACT

Peripheral neuropathy of each lower extremity is related to service-connected diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy of each lower extremity is proximately due to or a result of a service-connected diabetes mellitus.  38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

October 2009 and July 2012 VA examinations confirm that the Veteran has peripheral neuropathy of the lower extremities due to his service-connected diabetes mellitus.  Although the VA examiners provided opinions that the Veteran's peripheral neuropathy of the lower extremities is less likely than not related to his diabetes mellitus based on a history of symptoms related to his feet since 1971, the Veteran has credibly explained that he was referring to symptoms related to a foot fungus; the Board observes that VA treatment records confirm that the Veteran is being treated for multiple skin conditions, including a fungal infection.  Moreover, the Board observes that the VA examiners' opinions are in conflict with their own diagnoses of peripheral neuropathy of the lower extremities due to diabetes mellitus.  The Board finds that the medical evidence of record supports the Veteran's contention that his peripheral neuropathy of the lower extremities is related to his service-connected diabetes mellitus.  Therefore, service connection for peripheral neuropathy of the lower extremities is granted.

In reaching this determination, the Board notes that there is a phenomenal lack of evidence that the appellant had, as reported, peripheral neuropathy since 1971.  Furthermore, when seen in 1985, there was a report of numbness in each lower extremity which was attributed to radiculits, not peripheral neuropathy.  


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.


REMAND

The Board acknowledges that the Veteran was previously afforded VA examinations in October 2009 and July 2012.  Nevertheless, these examinations are insufficient.  In this regard, the Board notes that the Veteran alleges that he has a peripheral neuropathy of the upper extremities, as secondary to his service-connected diabetes mellitus.  However, it is unclear whether the Veteran has peripheral neuropathy of the upper extremities.  The July 2012 VA examination stated that he has carpal tunnel syndrome of the upper extremities, not peripheral neuropathy; the October 2009 VA examination and VA treatment records show that the Veteran reported a history of peripheral neuropathy of the upper extremities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA peripheral neuropathy examination.  It is asked that the examiner determine the whether the Veteran has peripheral neuropathy of the upper extremities and, if so, the examiner is requested to opine as to whether it is at least as likely as not that the peripheral neuropathy of the upper extremities is proximately due to or aggravated by service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

2.  If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


